EXHIBIT 10.60

HIBERNIA CORPORATION
EARLY RETIREMENT AGREEMENT

        THIS EARLY RETIREMENT AGREEMENT (the “Agreement”) is made and executed
as of the 3rd day of June, 2003 (the “Effective Date”), by and among Richard G.
Wright, an individual of the full age of majority (the “Officer”), Hibernia
Corporation, a Louisiana corporation, and Hibernia National Bank, a national
banking association organized and existing under the laws of the United States
(Hibernia Corporation and Hibernia National Bank, together with its and their
direct and indirect subsidiaries, are collectively referred to herein as
“Hibernia”).

        WHEREAS, Hibernia and Officer have agreed that as of May 6, 2003,
Officer will voluntarily resign and take early retirement (the “Separation
Date”); and

        WHEREAS, Hibernia and Officer intend the terms and conditions of this
Agreement to govern all issues related to Officer’s employment with and
retirement from Hibernia; and

        WHEREAS, Hibernia has advised Officer to consult with a lawyer before
signing this Agreement;

        NOW, THEREFORE, in consideration of the premises and the mutual promises
herein contained, the parties hereto agree as follows:

        1.        Cessation of Employment. As of the Separation Date, the
parties hereby acknowledge and agree that Officer shall take early retirement
and his employment with Hibernia shall voluntarily terminate. As of the
Separation Date, Officer voluntarily resigns and relinquishes his positions with
Hibernia, including, but not limited to, his position and duties as Senior
Executive Vice President of Hibernia Corporation and Hibernia National Bank, and
he voluntarily resigns as a director, officer and/or manager of any and all
subsidiaries of Hibernia Corporation and/or Hibernia National Bank. Officer
acknowledges and agrees that, as of the Separation Date, he will no longer have
any authority to act on behalf of Hibernia or to sign any documents binding
Hibernia and will be entitled only to those payments and benefits specifically
set forth in this Agreement.

        2.        Payments. Hibernia agrees to pay Officer an aggregate amount
equal to Two Hundred Seventy-Four Thousand, Ninety-Two and NO/100 ($274,092.00)
Dollars, as described below:

    (a) Two Hundred Thirty One Thousand, Three Hundred and NO/100 ($231,300.00)
Dollars (an amount equal to Officer’s annual base pay), which amount shall be in
consideration for the agreements of Officer contained herein other than the
agreements contained in paragraph 8 (Release) hereof, and


    (b) The sum of Thirty-Two Thousand, Three Hundred Eighty Two and NO/100
($32,382.00) Dollars (an amount equal to 70% of Officer’s target bonus of 60% of
annual base pay for four months) and Ten Thousand Four Hundred Ten and NO/100
($10,410.00) Dollars (an amount equal to the cost of group medical coverage in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”)), which amount shall be in consideration for the
agreements of Officer contained in paragraph 8 (Release) hereof.


        Such amount shall be payable in a single payment subject to federal and
state income and employment taxes (using, for federal tax withholding, the
supplemental 25% rate), such payment to be made within ten (10) days after the
last to occur of: (i) the full execution of this Agreement, (ii) the Separation
Date or (iii) the end of the revocation period referred to in Section 15(c) of
this Agreement (the last to occur of items (i), (ii) and (iii) referred to as
the “Payment Trigger Date”).

        Officer acknowledges and agrees that approximately one-half of the
amount payable to him under paragraph 2(a) and that the entire amount payable to
him under paragraph 2(b) hereof are in excess of any amount that Officer might
be eligible to receive under Hibernia’s regular severance pay policy or program
and are in excess of any amount to which Officer may be entitled on account of
his employment with Hibernia or for services he performs for Hibernia. Officer
acknowledges and agrees that he has no agreement with Hibernia that gives him
any right or claim to such excess without the execution of this Agreement.
Officer acknowledges and agrees that the consideration under paragraph 2(b)
hereof is sufficient compensation for the agreements set forth in paragraph 8
(Release) hereof and that the excess consideration under paragraph 2(a) hereof
is sufficient compensation for the other agreements of Officer contained in this
Agreement.

        3.        Payment for Unused Vacation. Hibernia further agrees to pay
Officer the amount of Fourteen Thousand Two Hundred Thirty Four and NO/100
($14,234.00) Dollars in vacation pay, subject to federal and state income and
employment taxes, to be paid within ten (10) days after the Payment Trigger Date
(or such earlier time as may be required by law), representing payment in full
of Officer’s accrued but unused vacation.

        4.        Outplacement Services and Use Agreement. (a) As further
consideration for the agreements of Officer contained herein other than the
agreements contained in paragraph 8 (Release) hereof, Hibernia agrees to pay,
directly to Drake Beam Morin, the reasonable fees and expenses (not to exceed
$10,000 in the aggregate) for up to six continuous months of outplacement
services to be provided to Officer, such services to commence within forty-five
(45) days after the Payment Trigger Date. Such services shall cease when the
time period or cost described above is reached or, if earlier, when Officer
obtains employment. Officer agrees to notify Hibernia promptly upon commencing
outplacement services and upon obtaining employment.

        (b)        Hibernia agrees that Officer may use Hibernia’s membership at
English Turn Country Club at Officer’s expense for a period to end at the
earlier of twenty-four (24) months following the Separation Date or the date
Officer obtains employment, provided that nothing herein shall be construed to
require Hibernia to maintain such membership during such period and provided
further that Hibernia may terminate the arrangement provided for in this
paragraph 4(b) at any time upon ten days notice to Officer, in which case the
arrangement shall cease at the later of (i) the end of the monthly period for
which Officer has already paid as of the date of the notice of termination of
the arrangement or (ii) ten days from the date notice of termination of the
arrangement is given (as described in paragraph 21) to Officer.

        5.        No Additional Benefits. Officer acknowledges and agrees that
the payments expressly provided for in paragraphs 2 and 3 above and the benefits
expressly provided for in paragraph 4 above (together with benefits accrued
prior to the Separation Date under the terms of any plan maintained by Hibernia
in which Officer participated as of such date and any other benefits described
in this paragraph 5) constitute the only payments and benefits to which Officer
is entitled, that such payments and benefits are in lieu of any other severance
or separation arrangements provided for by Hibernia and that Officer’s coverage
under any benefit plan, program, policy or arrangement sponsored or maintained
by Hibernia shall cease as of the Separation Date.

        Officer acknowledges and agrees that as of the Separation Date, Hibernia
shall cease, whether directly or indirectly, to pay premiums for any policy of
insurance with respect to which Officer is named as the insured and any such
policy shall lapse, be canceled or otherwise disposed of in accordance with its
terms and the terms of any ancillary or collateral documents related thereto.
Officer agrees to cooperate with reasonable requests made by Hibernia with
respect to the disposition of any such insurance. Officer acknowledges and
agrees that no characterization by the parties of Officer’s cessation of
employment as early retirement shall make him eligible for retirement benefits
for which he does not otherwise qualify under the terms of any other benefit
plans or compensation practices. Officer further acknowledges and agrees that no
payment made by Hibernia pursuant hereto is subject to any employer matching
obligation or any other employer contribution under any benefit or deferred
compensation plan, whether or not any such payment is characterized as salary
continuation, wages or compensation.

        6.        No Relinquishment of Certain Rights. Notwithstanding the
foregoing paragraph 5 or the provisions of paragraph 8, Officer shall not be
deemed to have relinquished any of the following: (i) claims for the payment or
distribution of benefits accrued prior to the Separation Date under any employee
benefit plans maintained by Hibernia in which Officer participated as of such
date, (ii) any claim for indemnification as an officer of Hibernia under any
applicable law or Hibernia’s Articles of Incorporation, Articles of Association
or By-Laws in effect while Officer was an officer of Hibernia to the extent such
law or provisions apply to former officers and apply to Officer, (iii) any claim
to receive or be defended under insurance coverage in effect as of the
Separation Date that covered Officer prior to the Separation Date and that
applies to former officers of Hibernia (but only to the extent that such
coverage remains in effect without the purchase by Hibernia of any additional or
tail coverage) or (iv) any rights accorded Officer by law under COBRA.

        7.        Option Agreements. Officer acknowledges that, as of the
Separation Date, he holds the following stock options under the Company’s
Long-Term Incentive Plan (“LTIP”): (i) an option granted on March 25, 1994 to
purchase an aggregate of 15,000 shares of Hibernia Common Stock at an exercise
price of $7.9375 per share; (ii) an option granted on January 23, 1995 to
purchase an aggregate of 30,000 shares of Hibernia Common Stock at an exercise
price of $6.9375 per share; (iii) an option granted on March 18, 1996 to
purchase an aggregate of 35,000 shares of Hibernia Common Stock at an exercise
price of $10.1875 per share; (iv) an option granted on May 21, 1996 to purchase
an aggregate of 5,000 shares of Hibernia Common Stock at an exercise price of
$10.4375 per share; (v) an option granted on January 27, 1997 to purchase an
aggregate of 45,000 shares of Hibernia Common Stock at an exercise price of
$13.4375 per share; (vi) an option granted on January 27, 1998 to purchase an
aggregate of 50,000 shares of Hibernia Common Stock at an exercise price of
$18.2813 per share; (vii) an option granted on January 26, 1999 to purchase an
aggregate of 45,000 shares of Hibernia Common Stock at an exercise price of
$16.0938 per share; (viii) an option granted on January 25, 2000 to purchase an
aggregate of 52,200 shares of Hibernia Common Stock at an exercise price of
$9.9063 per share (only 39,150 of which are exercisable as of the Separation
Date); (ix) an option granted on January 23, 2001 to purchase an aggregate of
20,000 shares of Hibernia Common Stock at an exercise price of $13.47 per share
(only 10,000 of which are exercisable as of the Separation Date); (x) an option
granted on November 20, 2001 to purchase an aggregate of 10,000 shares of
Hibernia Common Stock at an exercise price of $16.79 per share (none of which
are exercisable as of the Separation Date); (xi) an option granted on January
28, 2002 to purchase an aggregate of 30,000 shares of Hibernia Common Stock at
an exercise price of $17.955 per share (none of which are exercisable as of the
Separation Date); and (xii) an option granted on January 27, 2003 to purchase an
aggregate of 40,000 shares of Hibernia Common Stock at an exercise price of
$18.525 per share (none of which are exercisable as of the Separation Date).
Officer acknowledges that, under the terms of the options held by him, the
options issued under the LTIP will expire, unless earlier exercised, on May 6,
2004, which is one year after the Separation Date, and only the options that are
vested as of the Separation Date may be exercised. Officer further acknowledges
that no additional options will vest after the Separation Date. Officer agrees
that amounts treated as compensation upon exercise of any of the foregoing
options shall be subject to withholding as supplemental wage payments for
federal and state income tax purposes and for employment tax purposes.

        8.        Release. Subject to the provisions of paragraph 15(a) hereof,
as of the date of execution of this Agreement, Officer hereby irrevocably and
unconditionally, knowingly and voluntarily, waives, releases, discharges,
covenants not to sue, and to discontinue with prejudice, all actions,
liabilities, demands, claims, actions, causes of action and/or suits whatsoever,
known or unknown, which Officer or anyone acting on his behalf has against
Hibernia, its or their present and/or former directors, officers, agents,
administrators, direct or indirect subsidiaries, parents, divisions, affiliates,
related companies or entities, employee benefit plans, insurers, stockholders,
employees and/or other persons acting on behalf of each of them, together with
their predecessors, successors and assigns (hereafter collectively referred to
as the “Releasees”) in any way relating to or arising directly or indirectly out
of or in connection with Officer’s employment by or with and/or termination of
employment from Hibernia and/or as a result of any matter arising on or before
the date of Officer’s execution of this Agreement, including without limitation
any and all rights and claims for any alleged violations or alleged causes of
action which could be alleged under or in: (i) any labor, equal employment
opportunity, employee benefit, contract, tort, civil rights or other federal,
state or local constitution, law, statute, ordinance, order, rule or regulation,
including, without limitation, any claims arising under the Older Workers
Benefit Protection Act of 1990 (“OWBPA”), the Civil Rights Acts of 1964 and
1991, as amended, the Americans with Disabilities Act or the federal Age
Discrimination in Employment Act (“ADEA”) (as any of such acts may be amended
from time to time), (ii) any section or portion of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and the rules and regulations
thereunder, except claims for the payment or distribution of vested benefits
arising under the employee benefit plans maintained by Hibernia in which Officer
participated prior to the Separation Date and (iii) any other theory of law
seeking damages, attorneys’ fees or other rights against Hibernia or any of the
other Releasees, including, without limitation, any claims of discrimination
with respect to any of the foregoing, any claims for breach of express or
implied contract, personal injury, harm, wrongful discharge, tort, defamation,
intentional infliction of emotional distress, invasion of privacy or negligence,
any claims arising from any legal restrictions on Hibernia’s right to terminate
its employees and any claims for wages or other compensation (except claims for
the payment or distribution of vested benefits arising under the employee
benefit plans maintained by Hibernia in which Officer participated prior to the
Separation Date). Notwithstanding the foregoing, this paragraph 8 does not
release any claim for rights arising under this Agreement.

        9.        Non-Solicitation Agreement. For the period commencing on the
Separation Date and ending on May 6, 2005 (the second anniversary of the
Separation Date), Officer agrees that he will not, directly or indirectly, for
himself or on behalf of any other person, firm, partnership, corporation or
other entity, solicit, induce, recruit, encourage, advise or counsel any
customer of Hibernia within the Restricted Area (as defined below) to do
business with another person or entity that engages in all or part of the
business in which Hibernia engages as of the Separation Date or otherwise to
take away such customer or attempt to do any of the foregoing. The parties
acknowledge and agree that the business in which Hibernia engages as of the
Separation Date is the banking and financial services business (including but
not limited to the commercial, retail, consumer and small business banking,
trust, insurance and securities business and including but not limited to
developing, providing, offering, selling, marketing, arranging or brokering
banking or financial products or services or providing advice with respect to
banking or financial products or services, which products or services include
but are not limited to credit, leasing, capital markets, interest rate, agency,
risk management, treasury management or syndication advice, products or
services). For the period commencing on the Separation Date and ending on May 6,
2005 (the second anniversary of the Separation Date), Officer agrees that he
will not, directly or indirectly, for himself or on behalf of any other person,
firm, partnership, corporation or other entity, employ, solicit, induce,
recruit, encourage, advise or counsel any employee or agent of Hibernia to leave
their employment, or take away such employees or agents or attempt to solicit,
induce, recruit, encourage or take away such employees or agents. The parties
agree that each of the foregoing prohibitions in this paragraph 9 is intended to
constitute a separate restriction. Accordingly, should any such prohibition be
declared invalid, illegal or unenforceable for any reason, such prohibition
shall be deemed severable from and shall not affect the remainder thereof. The
parties further agree that the foregoing restrictions are reasonable in both
time and geographic scope. For purposes of this Agreement, the Restricted Area
shall mean all of the following parishes and counties in the States of Louisiana
and Texas: (i) the following parishes in the State of Louisiana: Allen,
Ascension, Assumption, Avoyelles, Bossier, Caddo, Calcasieu, Cameron, Claiborne,
De Soto, East Baton Rouge, East Carroll, Iberia, Jefferson, Jefferson Davis,
Lafayette, Lafourche, Livingston, Madison, Morehouse, Orleans, Ouachita,
Rapides, St. Bernard, St. Charles, St. John the Baptist, St. Mary, St. Tammany,
Tangipahoa, Terrebonne, Vermilion, Washington, Webster and West Carroll and (ii)
the following counties in the State of Texas: Anderson, Angelina, Bowie, Camp,
Cass, Cherokee, Colin, Dallas, Denton, Gregg, Harris, Harrison, Jefferson,
Lamar, Nacogdoches, Orange, Smith, Travis and Wood.

        10.        Return of Property. Officer agrees that on or reasonably
promptly after the Separation Date, he shall deliver to Hibernia (and not
retain, keep copies of or destroy) any and all property of Hibernia, including,
but not limited to, keys, credit and identification cards, phone cards, cellular
phones, computers, files, contact information for clients and customers,
policies and procedures, handbooks, mailing lists and customer lists and all
other files and documents relating to Hibernia, its plans, its business or its
affairs, together with all written or recorded materials, documents, computer
discs, plans, records, notes or other papers belonging to Hibernia.

        11.        Confidentiality. Officer agrees to hold all “Confidential
Information” and “Trade Secrets” (both as defined below) of Hibernia and its
customers in trust and in the strictest confidence, except as may be required by
court order, subpoena, judicial process or, in the written opinion of counsel to
Officer, required by law; and, in any event, if such disclosure is requested or
required, Officer agrees to promptly notify Hibernia and permit Hibernia to take
any such action it may deem appropriate to protect the information from
disclosure. For purposes of this Agreement, “Confidential Information” includes
all information relating to Hibernia and its customers’ business practices,
products, services, finances, management, strategy, profits and overhead, which
Officer learned or which were made available to Officer as a result of his
employment with Hibernia, provided that, “Confidential Information” does not
include any such information which, at the time of disclosure, is in the public
domain through no breach by Officer of his obligation of confidentiality. For
purposes of this Agreement, “Trade Secrets” are all information regarding
Hibernia and its customers which (i) derives any economic value from being not
generally known or readily ascertainable by others who can obtain economic value
from its disclosure or use and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy or (iii) has the
meaning assigned by Louisiana’s Uniform Trade Secrets Act, La. Rev. Stat.
Sections 51:1431 et seq.

        12.        Business Reputation. Officer agrees to refrain from
performing any act, engaging in any conduct or course of action or making or
publishing any statements, claims, allegations or assertions which have or may
reasonably have the effect of demeaning or disparaging the name or business
reputation of Hibernia or any of its employees, officers, directors, agents or
advisors or which adversely affects (or may reasonably be expected adversely to
affect) the business, operations, prospects, goodwill, reputation and/or best
interests (economic or otherwise) of any of them, except (i) where such action
is required by law, court order, subpoena, other judicial process or is
authorized by the Chief Executive Officer of Hibernia and (ii) sufficient
written notice of such action is given so that appropriate steps may be taken to
protect the business, operations, prospects, goodwill, reputation and/or best
interests of Hibernia. Hibernia agrees to refrain from making or publishing any
statements, claims, allegations or assertions which it believes have or may
reasonably be expected to have the effect of demeaning or disparaging the name
or business reputation of the Officer except (i) where such action is required
by law, court order, subpoena, other judicial process or is authorized by the
Officer and (ii) sufficient written notice of such action is given so that
appropriate steps may be taken to protect the prospects, goodwill, reputation
and/or best interests of the Officer.

        13.        Cooperation. With respect to any claim asserted by or brought
against Hibernia and/or against Officer in his former capacity as an employee or
officer of Hibernia, Officer, upon reasonable notice and at the written request
of an authorized officer of Hibernia, and without requiring a court order or
other compulsion, agrees to make himself and any necessary records or documents
in his possession reasonably available to Hibernia for reasonable time periods
to prosecute or defend any such claim; and Officer will use his best efforts to
cooperate with Hibernia in prosecuting or defending any such claim. Officer
further agrees to cooperate with reasonable requests made by Hibernia to
effectuate the provisions of this Agreement. In any case where Officer, at the
express request of an executive officer of Hibernia, is required to travel
pursuant to the provisions of this paragraph 13 (excluding any instance where
Hibernia and Officer are on opposite sides of the litigation, are in any other
opposing position or are in possible adverse positions), Officer shall be
entitled to receive reimbursement of reasonable travel costs incurred by Officer
in connection therewith and shall also be entitled to receive reimbursement of
other reasonable out-of-pocket expenses incurred by Officer and pre-approved by
Hibernia in connection therewith.

        14.        Remedies. In the event of a breach or threatened breach by
Officer of any of the provisions of paragraphs 9, 10, 11, 12 and/or 13 hereof,
Officer agrees that Hibernia shall be entitled to a temporary restraining order
or a preliminary injunction (without the necessity of posting bond in connection
therewith). Nothing herein shall be construed to prohibit Hibernia from pursuing
any other remedy available to it for any breach or threatened breach, including
the recovery of damages from Officer.

        15.        Disclosure and Waiver. Officer understands and acknowledges
that the payment to him of the amount provided for in paragraph 2(b) hereof is
in excess of any amount to which he is otherwise entitled with respect to his
employment or the cessation thereof and that such amount is sufficient to
support the release and waiver contained herein. Officer understands and agrees
that his receipt of the amount provided for in paragraph 2(b) of this Agreement
is conditioned upon his signing this Agreement, which includes the following
specific provisions and waivers which he acknowledges are entered into by him
knowingly and voluntarily:

(a)  

The parties acknowledge that the Equal Employment Opportunity Commission
(“EEOC”) has issued a “Guidance on Waivers Under Civil Rights Laws,” in which
the EEOC asserts that an employer cannot interfere with an employee’s right to
file charges of discrimination under federal civil rights laws and that an
employer cannot interfere with an employee’s right to testify, assist or
participate in any EEOC proceeding. The parties acknowledge that nothing
contained in this Agreement is intended to extract a promise not to file a
charge or appear in an EEOC proceeding, but rather to waive Officer’s right to
recovery in any lawsuit brought by the EEOC or involving any claim otherwise
waived herein.


(b)  

In order to comply with OWBPA, Officer has been advised of the legal
requirements of and rights and claims arising under that Act and agrees to the
following additional provisions and waivers pursuant to that Act:


(i)  

Officer understands and agrees that he is not waiving any rights or claims that
may arise after the date on which he signs this Agreement and waiver;


(ii)  

Officer understands and has been advised of his right to consult with an
attorney prior to executing this Agreement and waiver;


(iii)  

Officer understands and acknowledges that the payment to him of the amounts
provided for herein will constitute receipt by him of consideration beyond
anything of value to which he may otherwise be entitled and that the payments
described herein are sufficient to support the terms of this Agreement;


(iv)  

Officer understands and acknowledges that he has at least twenty-one (21) days
from the date on which this Agreement was provided to him (which was May 2,
2003) within which to consider this Agreement and if Officer executes this
Agreement prior to the end of such twenty-one (21) day period, he will be deemed
to have waived the balance of the period;


(v)  

Officer understands that if the terms of this Agreement are modified, any such
modification shall not extend or otherwise modify the twenty-one (21) day period
provided above; and


(vi)  

Officer understands and acknowledges that he is waiving any rights and claims he
may have under the ADEA and OWBPA.


(c)  

Officer understands that he has the right to revoke this Agreement within seven
(7) days after signing it, that this Agreement shall not become effective or
enforceable until such seven (7) day period has expired and that, as a result,
Officer will not receive any amounts provided for hereunder until that period
has expired. Any revocation must be delivered to Hibernia at the following
address: Michael S. Zainey, Human Resources Director, Hibernia Corporation, 225
Baronne Street, 26th Floor, New Orleans, LA 70112.


        16.        Business Protection Agreement. Officer agrees that
contemporaneously with the execution of this Agreement, he shall enter into a
separate Business Protection Agreement, attached hereto as Exhibit A.

        17.        Amendment; Waivers. This Agreement may only be amended or
modified by an agreement in writing among the parties hereto. The failure by any
party to enforce any of its rights hereunder shall not be deemed to be a waiver
of such rights, unless such waiver is an express written waiver which has been
signed by the waiving party. Waiver of any one breach shall not be deemed to be
a waiver of any other breach of the same or any other provision hereof.

        18.        Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, applicable provisions of federal law, including
the ADEA and the OWBPA. To the extent that federal law does not apply, this
Agreement shall be governed by and interpreted in accordance with the laws of
the State of Louisiana applicable to agreements made and entirely to be
performed within such State without reference to conflicts of laws principles.

        19.        Expenses. Each party hereto will bear all expenses incurred
by him or it in connection with this Agreement, including the fees, expenses and
disbursements of his or its counsel and advisors.

        20.        No Assignment. Except by operation of law, neither party
hereto may assign any of his or its rights or obligations under this Agreement
to any other person without the prior written consent of the other party.

        21.        Notices. All notices or other communications which are
required or permitted hereunder shall be in writing and sufficient if delivered
personally, if sent by registered or certified mail, postage prepaid, or if sent
by a nationally recognized overnight delivery service to the addresses listed
below and shall be deemed to have been given as of the date so personally
delivered or three days after being so mailed or as of the date delivered by an
overnight delivery service: If to Hibernia: Michael S. Zainey, Human Resources
Director, Hibernia National Bank, 225 Baronne Street, 26th Floor, New Orleans,
LA 70112; and if to Officer: [address]. Either party may change the address to
which notice shall be given by providing notice of such change in accordance
with the provisions of this paragraph 21.

        22.        Arbitration. Subject to the provisions of paragraph 14
hereof, in the event that any dispute arises in connection with, relating to, or
concerning this Agreement, or in the event of any claim for breach or violation
of any provision of this Agreement, in accordance with the Federal Arbitration
Act, the parties agree that such dispute or claim will be resolved exclusively
by arbitration. Any arbitration proceeding related to this Agreement will be
conducted in accordance with the rules of the American Arbitration Association
(“AAA”). Hibernia and Officer agree that any such dispute or claim will be
presented to a single arbitrator selected by mutual agreement of the parties
(or, if the parties cannot mutually agree on an arbitrator, the arbitrator will
be selected in accordance with the rules of the AAA). All determinations of the
arbitrator will be final and binding in accordance with applicable law. The
venue for any arbitration proceeding under this paragraph 22 and the venue for
any judicial proceeding related to this arbitration provision (including a
judicial proceeding to enforce this provision) will be in New Orleans,
Louisiana.

        23.        Headings. The headings in this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

        24.        Severability. In the event any provision of this Agreement
shall be held to be illegal, invalid or unenforceable for any reason, the
illegality, invalidity or unenforceability thereof shall not affect the
remaining provisions hereof, but such illegal, invalid or unenforceable
provision shall be fully severable and this Agreement shall be construed and
enforced as if the illegal, invalid or unenforceable provision had never been
included herein.

        25.        Entire Agreement. This Agreement, together with the Business
Protection Agreement between the parties to be executed contemporaneously
herewith and attached hereto as Exhibit A, supersede any and all oral or written
agreements and understandings heretofore made relating to the subject matter of
such Agreements and contain the entire agreement of the parties relating to the
subject matter of such Agreements. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the parties hereto, and their
respective successors. Nothing in this Agreement is intended to or shall be
construed to confer upon or to give any person other than the parties hereto and
the Releasees any rights, remedies, obligations or liabilities under or by
reason of this Agreement except as expressly provided herein. This Agreement may
be executed in counterparts, each of which shall be deemed to constitute an
original and all of which together shall constitute one agreement.

        26.        Status of Agreement. Officer acknowledges that payments
hereunder shall be made from the general assets of Hibernia and that the terms
of the Agreement are not intended to create a trust or other fiduciary
relationship.

        Officer further acknowledges and agrees that he has not been designated
by Hibernia as eligible to receive benefits under the Hibernia Corporation 2003
Special Severance Pay Plan (the “Plan”), that he is not a participant in that
Plan and that he is not entitled to any benefits under that Plan.

        Officer further acknowledges that this Agreement is intended to be an
unfunded deferred compensation arrangement for the benefit of key management
employees of Hibernia, within the meaning of ERISA. As such, this Plan is not
intended to constitute an employee benefit plan under ERISA, which is subject to
the provisions of Parts 2, 3 and 4 of Title I of ERISA. In accordance with such
intent, any obligation of Hibernia to pay benefits hereunder shall be deemed to
be an unsecured promise, and any right of Officer to enforce such obligation
shall be solely as a general creditor of Hibernia.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the Effective Date set forth above.

HIBERNIA CORPORATION HIBERNIA NATIONAL BANK By:  /s/ Russell S Hoadley By:   /s/
Russell S. Hoadley Name:   Russell S. Hoadley Name:  Russell S. Hoadley Title: 
EVP/Public Affairs Title:   EVP/Public Affairs Date:  June 3, 2003 Date:   June
3, 2003 Officer: /s/ Richard G. Wright Richard G. Wright Date: June 3, 2003